DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed November 30, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election of the following chromosomal interactions is reiterated for the record:

    PNG
    media_image1.png
    191
    479
    media_image1.png
    Greyscale

 	Claims 10-12 and 14 are currently pending.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2021.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the presence of the chromosomal interactions and Alzheimer’s disease. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “detecting” the presence or absence of the 10 elected chromosome interactions wherein the detecting comprises “physically determining”. Neither the specification nor the claims set forth a limiting definition for “detecting” or “physically determining” and the claims do not set forth how this step is accomplished. It is not clear from the recited limitations that any “wet” laboratory steps are required to be performed.  The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the presence or absence of the 10 elected chromosome interactions by thinking about data in a laboratory report. 

Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claims 11 and 12 recite steps in addition to the judicial exceptions.  However the steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions Claim 10 recites “wherein a ligated nucleic acid comprising sequence from both regions of the chromosome which have come together in the chromosome interaction can be detected by the probe sequence which is shown below”.  Claim 10 recites the probes of SEQ ID NOs: 8, 1, 19, 5, 2, 24, 6, 20, 21, and 15.  It is noted for the record that the recited probes are NOT well known, routine, and conventional.  However the claims do not require hybridizing the recited probes to a nucleic acid sample in order to detect the chromosome interactions.  Rather the claims merely state that the probes “can be” used for this purpose.  The claim broadly encompasses situations where the probes are not even used.   Thus the recitation of the probes in this manner does not provide an inventive concept.  
Additionally claims 11 and 12 recite steps in addition to the judicial exceptions.  However the recited steps do NOT amount to significantly more because they simply append 
Claim 11 states that the detecting comprises (i) in vitro cross-linking of chromosome regions which have come together in a chromosome interaction to form cross-linked nucleic acid; (ii) subjecting said cross-linked nucleic acid to restriction digestion cleavage with an enzyme; and (iii) ligating said cross-linked cleaved nucleic acid ends to form the ligated product. 
Claim 12 states that the detecting comprises detection of a ligated nucleic acid which represents the regions of the chromosomes which have come together in said interaction, preferably by PCR or by probe hybridization detection. 
The prior art of De Laat et al (PG PUB 2010/0075861) teaches that the present invention relates in one aspect to a method for analyzing the frequency of interaction of a target nucleotide sequence with one or more nucleotide sequences of interest (e.g., one or more genomic loci) comprising the steps of: (a) providing a sample of cross-linked DNA; (b) digesting the cross-linked DNA with a primary restriction enzyme; (c) ligating the cross-linked nucleotide sequences; (d) reversing the cross linking; (e) digesting the nucleotide sequences with a secondary restriction enzyme; (f) ligating one or more DNA sequences of known nucleotide composition to the available secondary restriction enzyme digestion site(s) that flank the one or more nucleotide sequences of interest; (g) amplifying                                                                   the one or more nucleotide sequences of interest using at least two oligonucleotide primers, wherein each primer hybridizes to the DNA sequences that flank the nucleotide sequences of interest; (h) hybridizing the amplified sequence(s) to an array; and (i) determining the frequency of interaction between the DNA sequences (abstract). Thus De Laat demonstrates that the steps 
This finding is also evidenced by the disclosure of EpiSwitchTM technology in Jakub et al (Melanoma Research. 2015. 25: 408-411).
Regarding claim 12, methods of detecting chromosome interactions by detecting ligated regions using PCR or probes were also well-known, routine and conventional in the prior art. See, for example, the review article of Crutchley et al (Biomarkers in Medicine. 2010. 4(4): 611-629) which discusses the well-known techniques of 3C, 4C and 5C.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
3.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that the instant claims are similar to those of Vanda Pharmaceuticals.  They argue that the claims are drawn to a method of treating Alzheimer’s disease. The treatment is administered based on a subject’s chromosomal interactions. They argue that they have claimed a patent eligible treatment for a particular patient population that amounts to significantly more than a law of nature. 
This argument has been fully considered but is not persuasive.  The examiner agrees that a claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  However as discussed above, the claims do not necessarily require administering a treatment for Alzheimer’s disease. In the instant case the administering step is conditional and only occurs when the individual is found to be in need of therapy.  The claim broadly encompasses situations where the individual is found to NOT need therapy and in those situations the therapeutic for Alzheimer’s disease is not administered.   Since the administering step need not occur, claim 10 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 10-13 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of identifying and treating a human individual who is in need of therapy for Alzheimer’s disease, yet the method only requires detecting the presence or absence of 10 chromosome interactions and if the individual is found to be in need of said therapy, then administering to the individual an agent which is therapeutic for Alzheimer’s disease.  It appears that the claims are incomplete for multiple reasons.  First, the claims fail to provide any active step that clearly accomplishes the goal of “identifying” a human individual who is in need of therapy for Alzheimer’s disease as is required by the preamble. Regarding the “thereby” clause (to thereby determine whether said individual is in need of therapy for Alzheimer’s disease), Applicants are reminded that claim scope is not limited by claim language (such as “thereby” clauses) that suggests or makes optional but does not require steps to be performed.  Further the claims are incomplete because they broadly encompass methods where the individual is found to not need therapy and the administering is not performed.  In this embodiment of the claims the individual is not treated for Alzheimer’s disease, as is required by the preamble of the claims. 
Claims 10-12 are drawn to a method of identifying and treating a human individual who is need of therapy for Alzheimer’s disease.  The method requires detecting the presence or absence of chromosome interaction in a blood sample from an individual. Because “individual” (generic term) and “human individual” (a specific type of individual) are not identical in scope, 
Claims 10-12 are rejected over the recitation of the phrase “physically determining”.  This phrase in considered indefinite because “physically determining” is not clearly defined in the specification and there is no art recognized definition for this phrase.  Thus one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 10-12 are rejected over the recitation of the phrase “wherein a ligated nucleic acid comprising sequences from both regions of the chromosome which have come together in the chromosome interaction can be detected by the probe sequence which is shown below for each chromosome”.  Here the recitation of “can be” renders the claims indefinite because it is unclear if the claims require using the probes to detect the chromosome interactions or if the claims are merely just setting forth a property of the probes.  Further regarding the “wherein” clause Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.
Claims 10-13 are rejected over the recitation of the phrase “the chromosome interaction formed by positions 13882551 to 13882580 coming together with positions 14175712 to 14175741 on chromosome 12”.  The numerical recitations render the claims indefinite without a reference sequence.  It is noted that the nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes). For instance, the nucleotide numbering of chromosomal positions in NCBI 

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 112(b).  In the response the Applicants argue that the claims have been amended to overcome the previously presented rejections.  This argument and the amendments have been fully considered but do not overcome all of the rejections for the reasons discussed above.  Further the claims as amended raise several new issues with respect to 35 USC 112(b) which are set forth above. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Nature of the Invention
	The claims are drawn to a method of identifying and treating a human individual who is need of therapy for Alzheimer’s disease by detecting the presence or absence of chromosome interactions.  Thus the nature of the invention requires a reliable correlation between the chromosome interactions and Alzheimer’s disease. 
Scope of the Claims
The claims are drawn to a method identifying and treating a human individual who is need of therapy for Alzheimer’s disease.  
The claims recite a step of detecting the presence or absence of all the following chromosome interactions in a blood sample from an individual to thereby determine whether said individual is in need of therapy for Alzheimer’s disease.  In view of the recitation of “individual” the claims encompass both human and non-human individuals. The claims do not set forth how detecting the presence or absence of the chromosome interactions is related to determining if an individual needs therapy for Alzheimer’s disease.  The claims encompass determining that an individual needs therapy for Alzheimer’s disease when all of the chromosome interactions are present, when all of the chromosome interactions are absent, or when a certain number of chromosome interactions are present.   
The claims recite that detecting comprises physically determining whether the

brought together in the sample, and wherein a ligated nucleic acid comprising sequence from both regions of the chromosome which have come together in the chromosome interaction can be
detected by the probe sequence which is shown below for each chromosome interaction:

    PNG
    media_image2.png
    232
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    818
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    603
    media_image4.png
    Greyscale

To any extent that the claims seek to define the chromosomal interactions in terms of the recited chromosomal positions, it is unclear as to what constitutes these chromosomal positions. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes). For instance, the nucleotide numbering of chromosomal positions in NCBI Homo sapiens Annotation Release 106 is expected to be distinct from that in Release 104 or 103 and the chromosomal positions in non-human subjects. There is no one single limiting definition for what constitutes particular nucleotide positions of a chromosomal sequence. As such, the recitations of the chromosomal positions are without a clear context and it is unclear as to what is encompassed by the recited chromosomal positions. 
	The claims further recite that if the individual is found to be in need of said therapy, then administering to the individual an agent which is therapeutic for Alzheimer’s disease. 	 
Teachings in the Specification and Examples
The specification (abstract) states that the invention provides a method of determining the epigenetic chromosome interactions which are relevant to an epigenetic test for a neurodegenerative condition. 

The specification (Examples) states that the inventors characterized the epigenetic profile of 5 patients with Alzheimer's disease (AD) and age matched controls.  Table 3 shows EpiSwitchTM probes for AD versus patients from the control group (AD-N), along with the q-value for the marker and whether the marker is prevalent in the Alzheimer's patient cohort or in the control cohort. Table 4 gives details of 14 preferred markers for AD, including whether they are expected to be prevalent in subjects with Alzheimer's disease or absent in in subjects with Alzheimer's disease. The tables are reproduced below with the elected chromosome interactions highlighted. 


    PNG
    media_image5.png
    279
    439
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    142
    470
    media_image6.png
    Greyscale
 
State of the Art and the Unpredictability of the Art
While methods of measuring chromosome interactions are known in the art, methods of correlating chromosome interactions with a phenotype (such as AD) are highly unpredictable.  The unpredictability will be discussed below.
The claims require detecting the presence or absence of 10 chromosomal interactions to determine the diagnosis of AD. However the claims do not set forth how one uses the data from the detecting step to arrive at the diagnosis.  For example the claims encompass a method wherein the presence or absence of 
    PNG
    media_image7.png
    29
    425
    media_image7.png
    Greyscale

is diagnostic of AD.  However this breadth is not supported by the teachings in the specification which states that this particular marker is only present in AD patients (it is absent in normal patient).  Additionally the claims encompass a method wherein the presence or absence of 
    PNG
    media_image7.png
    29
    425
    media_image7.png
    Greyscale
is diagnostic of AD.  However this breadth is not supported by the teachings in the specification which state that this particular marker is present in normal patients (but absent in AD patients).  Further it is unclear if a patient must have all of the claimed chromosome interactions that are found in AD patients and none of the claimed chromosome interactions are found in normal patients in order to be accurately diagnosed with AD. It is noted that the teachings in the specification are based on a very small 
It is also unpredictable as to whether the results obtained in the specification with human individuals could be extrapolated to non-human individuals.  The specification (para 0021) teaches that the chromosome interaction may reflect the status of the region of the chromosome, for example, if it is being transcribed or repressed. It is well known in the art that the genes that are differentially expressed in AD of human patients will not necessarily be differentially expressed in AD of non-human patients. The prior art of Castillo (Scientific Reports 2017 7:17762 pages 1-16) compared gene expression profiles of AD patients and different AD mouse models. As shown in Fig 1, 781 1 genes were upregulated and 591 were down regulated in the human AD temporal cortex while only 207 were upregulated and 73 were down regulated in the mouse model.  Thus it follows that different humans and non-humans will also have different chromosomal interactions.  The teachings in the specification are limited to humans with AD.  In the absence of evidence to the contrary it is highly unpredictable if the chromosomal interactions that are present/absent in humans with AD will also be present/absent non-human individuals with AD. 
Quantity of Experimentation: 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC §112, first paragraph. Applicants argue that the claims as amended are significantly more limited.  Claim 10 as amended refers to human individuals and a blood sample. Claim 10 as amended describes the chromosomal interactions by chromosomal location and by a specific sequence detectable by a probe. The Applicants argue that each chromosomal interaction recited in claim 10 is associated either positively (AD-P) or negatively (AD-N) with Alzheimer’s disease, i.e. is present either in those with Alzheimer’s disease or is present in healthy individuals. Applicants respectfully draw the Examiner’s attention to the right hand column of Table 3 of the specification where this information is provided. The chromosome interaction markers which are now recited in claim 10 are strongly associated with disease status or healthy status as is apparent from the very low 
These arguments have been fully considered but are not persuasive. The claims recite a step of detecting the presence or absence of all the following chromosome interactions in a blood sample from an individual to thereby determine whether said individual is in need of therapy for Alzheimer’s disease. The claims do not set forth how detecting the presence or absence of the chromosome interactions is related to determining if an individual needs therapy for Alzheimer’s disease.  The claims broadly encompass an method wherein an individual needs therapy for Alzheimer’s disease when all of the chromosome interactions are present, when all of the chromosome interactions are absent, or when a certain number of chromosome interactions are present.   The breadth of the claims is not enabled by the specification.  As demonstrated in the specification certain interactions are present when an individual has AD and certain interactions are absent when an individual has AD.  However this is not reflected in the claims.  Additionally for the reasons discussed above the claims are not clearly limited to “human” individuals.  For these reasons the rejection is maintained. 


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA HANEY/Primary Examiner, Art Unit 1634